Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 26, 2006 To: Tia Kenkins Senior Assistant Chief Accountant United States Securities and Exchange Commission Office of Emerging Growth Companies 450 Fifth Street, N.W. Washington, D.C. 20549 Re: US Biodefense, Inc. Form 10-KSB filed February 24, 2006 File No.: 000-31431 Dear Ms. Jenkins: The following are the Companys responses and revisions to its filing pursuant to your letter dated June 28, 2006: 10-KSB Item 1  Business, page 3 1. We note your disclosure of various agreements that appear to be material to your business. Please file each agreement as a material contract exhibit in accordance with Item 601 of Regulation S-B, or tell us why you believe that the agreements are not required to be filed. The following exhibits have been filed with the amended annual report on Form 10-KSB: a. Consulting Agreement with Shannon S. Eaker, Ph.D. b. Option Agreement with UCL Biomedica c. Option Agreement with The University of Texas M. D. Anderson Cancer Center d. High Technology & Patent Listing Agreement with Diamond I, Inc. e. Option Agreement with The University of British Columbia f. Consulting Agreement with Financialnewsusa.com, Inc. Item 6  Managements Discussion and Analysis, page 12 2. Please revise your disclosure for each period to describe and quantify underlying material activities that generate income statement variances between periods (e.g. it is unclear why research and development expenses increased significantly). Refer to Item 303(b) of Regulation S-B. The annual report has been amended, as follows: Revenues Our revenues totaled $159,166 for the current fiscal year ended November 30, 2005, compared to $29,167 for the fiscal year ended November 30, 2004. The increase in Re: US Biodefense, Inc. August 26, 2006 Page 2 of 6 revenues represent a year-over-year increase of 446%, which was due in part to our contracts with Financialnewsusa.com and Diamond I, Inc. Revenues for the year ended November 30, 2004 were attributable solely to the May 1, 2004 agreement with Financialnewsusa.com, a related party, to provide consulting services to them in exchange for $50,000, for which we were paid in advance the entire balance of the contract. Other than our agreement with Financialnewsusa.com and Diamond I, we do not have any long-term agreements to provide our services to any single customer or group of customers. As a result, we are unable to predict the stability of, and ability to continue to generate, ongoing revenues. Expenses Total expenses for the year ended November 30, 2005 were $195,572. In the comparable year ago period ended November 30, 2004, we incurred total expenses of $58,131. Aggregate expenses increased approximately 236%, or $137,441, due primarily to an increase of 2,623%, or $91,796, in research and development costs from $3,500 during the year ended November 30, 2004, to $95,296 in the year ended November 30, The significant increase in attributable to the various intellectual property option and licensing agreements entered into during the year ended November 30, 2005. We believe obtaining and maintaining such licenses for intellectual property is a significant aspect of our business plan and will continue for the next at least 12 months. An expenditure we did not have in the prior year ended November 30, 2004 that we began recognizing in the most recent year ended November 30, 2005 is occupational costs and expenses in the amount of $36,000. These expenses encompass $13,000 in rent expense and $23,000 of miscellaneous shared overhead such as a receptionist, various office equipment and furniture and utilities expense. We expect occupational costs to continue to be incurred over the next at least 12 months. General and administrative expenses increased 199% year over year from $3,535 in 2004 to $10,575 in 2005. Or management believes the rise in these expenditures are correlated with our increased business activities and pursuit of our business objectives.
